WILLIAM D. COOK

Law Office of William Dennie Cook, P.C.
P.O. Box 770001

Eagle River, Alaska 99577-0001

Phone: 907-694-1010

Fax: 907-694-2024

E-mail: bill@alaskainj ury.law
admin@alaskainjury.law

AK Bar No. 7510062

Attorney for Plaintiff
IN THE UNITED STATES DISTRICT COURT
FOR THE STATE OF ALASKA
JOHNATHAN PLATT ) Case No.
)
Plaintiff, )
) COMPLAINT FOR DAMAGES
)
vs. )
)
UNITED STATES OF AMERICA )
)
)
Defendant }
)

 

COMES NOW, the Plaintiff, JOHNATHAN PLATT, by and through counsel, William
D. Cook, and for his cause of action against Defendant, states and alleges as follows:
ALLEGATIONS COMMON TO ALL CLAIMS
1. Plaintiff, Johnathan Platt, at all times relevant hereto, was a resident of Cordova, in the
Third Judicial District, State of Alaska.
2. Johnathan Platt received treatment at Ilanka Community Medical Center beginning
in December of 2015, and continuing through August 2016 for shoulder pain and a persistent

cough which progressed to the point where the Plaintiff was coughing up blood. During these

Case 3:19-cv-00086-JWS Document1 Filed 03/28/19 Page 1 of 4
office visits, the Plaintiff was primarily seen by a Nurse Practitioner or Physician’s Assistant.
The Plaintiff received various diagnoses over this time period, none of which were correct. The
Plaintiff was not seen by a physician at the Ilanka Community Medical Center until his August 5,
2016 appointment at which time he was seen by Dr. Van Winkle. Based on the results of a chest
x-ray, Dr. Van Winkle diagnosed the Plaintiff with pneumonia. The Plaintiff then sought care at
Providence Alaska Medical Center where he was admitted with a differential diagnosis of
pneumonia, tuberculosis, and septic emboli from endocarditis or other source. A CT scan taken
during this hospitalization revealed a large destructive right upper lobe/right middle lobe process
with nodules in the right lower lobe and left upper lobe. As of August 23, 2016, the Plaintiff's
differential diagnosis included T cell lymphoma, embryonal carcinoma or Hodgkin’s

Lymphoma. The Plaintiff then sought treatment at the Seattle Cancer Care Alliance Clinic in
September of 2016. The final diagnosis by the physicians with the Seattle Cancer Care Alliance
Clinic for the Plaintiff was Stage IV Hodgkin’s Lymphoma based on the Plaintiff's bilateral lung
involvement. Ilanka Community Medical Center, under its contract with the U.S. Government, is
required to provide quality and reasonable healthcare to its patients, including the Plaintiff.

3. Prior to December 2015, the Plaintiff was physically active, working as a commercial
fisherman. As a result of the failure to promptly diagnose the Plaintiffs Hodgkin’s Lymphoma,
the Plaintiff was forced to undergo a more aggressive treatment regimen for his Hodgkin’s
Lymphoma, with a poorer long-term prognosis.

4. As outlined below, Ilanka Community Medical Center breached its duty of reasonable
care in this matter; its contractors and healthcare providers working at its Medical Center were
negligent, resulting in permanent injury to the Plaintiff.

5. On or about September of 2016, the Plaintiff received treatment at Seattle Cancer Care

Page 2 of 4

Case 3:19-cv-00086-JWS Document 1 Filed 03/28/19 Page 2 of 4
Alliance Clinic for his Stage IV Hodgkin’s Lymphoma with bilateral lung involvement.

6. Upon information and belief, all or most of the practitioners and healthcare workers
named herein, and those that provided care to the Plaintiff, on or about December of 2015, and
continuing through August of 2016, and at all times relevant to this Complaint, were employed,
agents of, and working for Ilanka Community Medical Center. All or most of such healthcare
workers’ and practitioners’ activities and work arose from employment with an agency of the
US., or otherwise pursuant to 25 C.F.R. 900.192; and all such persons are eligible for Federal
Tort Claim Act coverage, pursuant to 28 U.S.C. 2679(d)(1).

7. The Plaintiff continues to be followed for his Stage IV Hodgkin’s Lymphoma with the
Seattle Cancer Care Alliance Clinic for this life-threatening condition. This is a condition the
Plaintiff will continue to monitor for the rest of his life.

8. Due to the failures outlined above, Plaintiff now suffers from a permanent physical and
emotional painful condition, which has had a detrimental effect on his stamina, which is needed
for his employment as a commercial fisherman. The Plaintiff may require additional treatment in
the future.

CAUSE OF ACTION: NEGLIGENCE

9. Plaintiff realleges and incorporates herein as though they were set out in full, all
allegations of the preceding paragraphs, and further alleges as follows:

10. Hlanka Community Medical Center, through its employees, agents and servants, were
negligent in their acts and omissions, including, but not limited to failure to perform necessary
procedures; failure to provide adequate treatment; failure to act with a reasonable degree of care;
and general failure to act with due care. Such negli gence includes failure to operate a competent

Medical Center.

Page 3 of 4

Case 3:19-cv-00086-JWS Document 1 Filed 03/28/19 Page 3 of 4
FIRST CLAIM FOR RELIEF (MEDICAL MALPRACTICE)

11. As a direct and proximate result of Defendant’s negligence, Johnathan Platt experienced
economic and non-economic damages; loss of work; loss of subsistence; permanent impairment,
physical injury; pain and suffering; severe emotional distress, mental anguish and other injury,
and harm in an amount in excess of $50,000,000 (fifty million dollars), the exact amount to be
proven at trial.

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

1. For compensatory damages in excess of $50 million, the exact amount to be
determined at trial;

2. For interest, costs, and attorney’s fees; and

3. For such other and further relief as the Court deems just and proper.

DATED this 28th day of March, 2019, at Anchorage, Alaska.

WILLIAM D. COOK
AK Bar No. 7510062

Attorney for Plaintiff, Johnathan Platt

Page 4 of 4

Case 3:19-cv-00086-JWS Document 1 Filed 03/28/19 Page 4 of 4
